                    CaseApplication
           AO 106A (08/18) 2:20-mj-03183-DUTY                  Document
                                    for a Warrant by Telephone or                1 Filed
                                                                  Other Reliable Electronic    07/10/20
                                                                                            Means          Page 1 of 58 Page ID #:1
                                                                                                                                     FILED
                                                                                                                            CLERK, U.S. DISTRICT COURT
          LODGED
   CLERK, U.S. DISTRICT COURT
                                                 UNITED STATES DISTRICT COURT
   07/10/2020                                                                 for the                                           JUL 10 2020
CENTRAL DISTRICT OF CALIFORNIA
              clo
 BY: ____________BB______ DEPUTY                               Central District
                                                            __________          ofof
                                                                         District California
                                                                                     __________                          CENTRAL DISTRICT OF CALIFORNIA

                               In the Matter of the Search of                )                                                       slo
                                                                                                                           BY: ___________________ DEPUTY


                         Four digital devices seized on or about June        )
                         11, 2020, as described further in Attachment        )       Case No.                  2:20-mj-03183
                                              A-1                            )
                                                                             )
                                                                             )
                                                                             )

                APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
                  I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
          penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
          property to be searched and give its location):
                   See Attachment A-1
          located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
                   See Attachment B
                         The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                                   evidence of a crime;
                                   contraband, fruits of crime, or other items illegally possessed;
                                   property designed for use, intended for use, or used in committing a crime;
                                   a person to be arrested or a person who is unlawfully restrained.
                         The search is related to a violation of:
                         Code Section                                                      Offense Description
                     18 U.S.C. § 2261A(2)                                            Cyberstalking
                     18 U.S.C. § 875(c)                                              Transmitting a Communication Containing a Threat
                     18 U.S.C. § 876                                                 Mailing Threatening Communication
                     18 U.S.C. § 1512(b)(3)                                          Tampering With a Victim by Intimidation/Threats

                         The application is based on these facts:
                             See attached Affidavit
                                Continued on the attached sheet.
                     Delayed notice of            days (give exact ending date if more than 30 days:                                  ) is requested
                   under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                           /s/
                                                                                                          Applicant’s signature
                                                                                                   Sabrina Ferguson, FBI SA
                                                                                                         Printed name and title
    Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

           7/10/2020
    Date: ___________________
                                                                                                            Judge’s signature
    City and state: Los Angeles, CA                                                 Hon. John E. McDermott, U.S. Magistrate Judge
                                                                                                            Printed name and title

    AUSA: Lauren Restrepo – 213-448-7723
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 2 of 58 Page ID #:2




                            ATTACHMENT A-1

PROPERTY TO BE SEARCHED

     The following digital devices, seized on or about June 11,

2020, and currently maintained in the custody of Pasadena Police

Department in Pasadena, California:

     1.    a MacBook laptop, model A1708, with serial number

C02SJK7QGY25 (“SUBJECT DEVICE 1”);

     2.    a Wireless hard drive, model A1470, with serial number

C86J21DWF9H6 (“SUBJECT DEVICE 2”);

     3.    a Mac desktop computer, model A1419, with serial

number C02TH0QAGG7J (“SUBJECT DEVICE 3”); and

      4.   a Black iPhone 7 with galaxy-themed case, model A1778,

 with serial number DNRSQMEMHG7K (“SUBJECT DEVICE 4”).




                                       i
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 3 of 58 Page ID #:3



                             ATTACHMENT B

I.   ITEMS TO BE SEIZED

     1.   The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations 18 U.S.C. § 2261A(2)

(Cyberstalking), 18 U.S.C. § 875(c) (Transmitting a

Communication Containing a Threat to Injure), 18 U.S.C. § 876

(Mailing Threatening Communication), and 18 U.S.C. § 1512(b)(3)

(Tampering With a Victim by Intimidation/Threats) (the “Subject

Offenses”), namely:

          a.     Any records, documents, programs, photographs,

applications, or materials containing correspondence to or from

the victims in this investigation;

          b.     Any records, documents, programs, applications,

or materials relating to threats to commit, or the commission

of, acts of sexual or other physical violence, including against

the victims in this investigation;

          c.     And records, documents, programs, applications,

or materials relating to the physical or sexual harassment or

threatening of others, including the victims in this

investigation;

          d.     Any records, documents, programs, photographs,

applications, or materials pertaining to social networking

events in the Central District of California; and

          e.     Any SUBJECT DEVICE, which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.




                                       i
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 4 of 58 Page ID #:4



          f.    With respect to any SUBJECT DEVICE containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;
                ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.   evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;
                v.    evidence of the times the device was used;

                vi.   passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;




                                      ii
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 5 of 58 Page ID #:5



                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,
documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

     3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart
phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.



                                      iii
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 6 of 58 Page ID #:6



II. SEARCH PROCEDURE FOR DIGITAL DEVICES

     4.   In searching the SUBJECT DEVICES (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

          a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) may

search any SUBJECT DEVICE capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

          b.    The search team will, in its discretion, either

search each SUBJECT DEVICE where it is currently located or

transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

          c.    The search team shall complete the search of each

SUBJECT DEVICE as soon as is practicable but not to exceed 120

days from the date of issuance of the warrant.         The government

will not search the digital devices beyond this 120-day period

without obtaining an extension of time order from the Court.

          d.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in each SUBJECT DEVICE capable of containing any of

the items to be seized to the search protocols to determine

whether the SUBJECT DEVICE and any data thereon falls within the

scope of the items to be seized.      The search team may also

search for and attempt to recover deleted, “hidden,” or



                                      iv
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 7 of 58 Page ID #:7



encrypted data to determine, pursuant to the search protocols,

whether the data falls within the scope of the items to be

seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated
techniques.

           e.   If the search team, while searching a SUBJECT

DEVICE, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that

SUBJECT DEVICE pending further order of the Court and shall make

and retain notes detailing how the contraband or other evidence

of a crime was encountered, including how it was immediately

apparent contraband or evidence of a crime.
           f.   If the search determines that a SUBJECT DEVICE

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the SUBJECT DEVICE and delete or destroy all forensic copies

thereof.

           g.   If the search determines that a SUBJECT DEVICE

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.



                                       v
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 8 of 58 Page ID #:8



          h.    If the search determines that the SUBJECT DEVICE

is (1) itself an item to be seized and/or (2) contains data

falling within the list of other items to be seized, the

government may retain the digital device and any forensic copies

of the digital device, but may not access data falling outside

the scope of the other items to be seized (after the time for

searching the device has expired) absent further court order.

          i.    The government may also retain a SUBJECT DEVICE

if the government, prior to the end of the search period,
obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

          j.    After the completion of the search of the SUBJECT

DEVICES, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.
     5.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.



                                      vi
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 9 of 58 Page ID #:9



     6.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                      vii
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 10 of 58 Page ID #:10



                                AFFIDAVIT

I, Sabrina Ferguson, being duly sworn, declare and state as

follows:
                        I. PURPOSE OF AFFIDAVIT

      1.   This affidavit is made in support of a criminal

complaint against and arrest warrant for SAMUEL TRELAWNEY HUGHES

(“HUGHES”) for a violation of 18 U.S.C. § 875(c) (Transmitting a

Communication Containing a Threat to Injure).

      2.   This affidavit is also made in support of applications

for warrants to search:

           a.     The following digital devices in the custody of

the Pasadena Police Department (“PPD”), in Pasadena, California,

as described more fully in Attachment A-1:

                  i.    a MacBook laptop, model A1708, with serial

number C02SJK7QGY25 (“SUBJECT DEVICE 1”);

                  ii.   a Wireless hard drive, model A1470, with

serial number C86T21DWF9H6 (“SUBJECT DEVICE 2”);

                  iii. a Mac desktop computer, model A1419, with

serial number C02TH0QAGG7J (“SUBJECT DEVICE 3”); and

                  iv.   a Black Apple iPhone 7 with galaxy-themed

case, model A1778, with serial number DNRSQMEMHG7K (“SUBJECT

DEVICE 4”).

           b.     A black Apple iPhone (“SUBJECT DEVICE 5”, and

collectively with SUBJECT DEVICES 1-4, the “SUBJECT DEVICES”),

in the custody of the Los Angeles Sherriff’s Department (“LASD”)

in Los Angeles, California, as described more fully in

Attachment A-2.
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 11 of 58 Page ID #:11



      3.     The requested search warrants seek authorization to

seize evidence, fruits, or instrumentalities of violations of 18

U.S.C. § 2261A(2) (Cyberstalking), 18 U.S.C. § 875(c)

(Transmitting a Communication Containing a Threat to Injure), 18

U.S.C. § 876 (Mailing Threatening Communication), and 18 U.S.C.

§ 1512(b)(3) (Tampering With a Victim by Intimidation/Threats)

(collectively, the “Subject Offenses”), as described more fully

in Attachment B.     Attachments A-1, A-2, and B are incorporated

herein by reference.
      4.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrant, and search warrants, and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance
and in part only.
                       II. BACKGROUND OF AFFIANT

      5.     I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”) and have been so employed since May 2018.

From May through September 2018, I attended the FBI’s Basic

Field Training Course in Quantico, Virginia.         From October 2018

to the present, I have worked on a violent-crime squad in the

West Covina Resident Agency of the FBI Los Angeles Division.




                                        2
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 12 of 58 Page ID #:12



      6.   Since becoming a SA with the FBI, I have participated

in multiple investigations involving threats to injure or kill

U.S. citizens within the Los Angeles area and beyond.

Accordingly, I have received training in a variety of

investigative techniques, including the use of open source

tools, online exploitation, Telephone App/Tolls training,

reviewing surveillance images and cellular telephone data,

reviewing physical evidence, and witness interviews.          In

addition, I have received both formal and informal training from
the FBI regarding computer-related investigations and computer

technology.

      7.   Additionally, I have participated in investigations

involving individuals illegally possessing narcotics and/or

firearms, the illegal distribution of narcotics, homicides,

kidnappings, internet crimes against children, bank robberies,

extortion and violent robberies, as well as international and

domestic terrorism.
                    III. SUMMARY OF PROBABLE CAUSE

      8.   Since approximately May 2019, the FBI has been

investigating HUGHES for cyberstalking and sending threats to at

least ten women and two men (collectively, “the victims”).

HUGHES sent electronic communications via numerous email,

telephone, and social media accounts, as well as letters through

the U.S. mail, threatening to injure, rape, or kill, each of the

victims.   After being contacted by both the FBI and state law

enforcement officers on multiple occasions regarding the

threatening communications, HUGHES continued to send electronic



                                        3
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 13 of 58 Page ID #:13



communications and letters threatening to injure, rape, or kill

at least three of the victims who had reported his threats to

the police.    In his communications to some victims, HUGHES

threatened that contacting the police would lead to the injury

or death of the victim or the victims’ loved ones.

      9.    HUGHES’ conduct generally followed a pattern, whereby

(1) he met a victim (usually a woman) at a networking event or

through his employment; (2) after the event, or after having

been employed for a period of time, he would send a
communication (or communications) to the victim from an email or

social media account, usually in his true name, seeking further

social interaction; (3) the victim would not reciprocate HUGHES’

desire for further social interaction; and (4) HUGHES would then

send threatening communications to the victim, often from an

email address using a pseudonym as a means to disguise his

identity.     Outside of networking events and the workplace,

HUGHES would also threaten individuals he met, and had negative

interactions with, while patronizing local businesses.
      10.   The threatening communications sent by HUGHES to the

victims were direct, graphic, and disturbing in nature,

including statements such as: “I am coming to get you, I will

enjoy every moment of killing you” and “I can guarantee you will

die soon at my mercy!”

      11.   On or about November 17, 2019, HUGHES emailed victim

E.S. using the email account “xavier.herrera666@gmail.com” and

stated, “Don’t ever report any threats to the police they wont

help you and that makes me more likely come after you and your



                                        4
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 14 of 58 Page ID #:14



family. I hope when I see you, I rape you, slash your throat and

pour gasoline over your half mutilated body... Either way you

are gonna die, youre going to pay.”

      12.   On or about June 11, 2020, PPD officers arrested

HUGHES at his residence based on his threats to another victim

(S.L., discussed below).      PPD officers obtained a state search

warrant for his apartment and car and seized, among other items,

SUBJECT DEVICES 1-4.

      13.   On or about June 25, 2020, HUGHES was arrested again,
this time by Los Angeles Police Department (“LAPD”) officers,

based on some of the threats sent to victim E.S.          When arrested,

HUGHES was in possession of SUBJECT DEVICE 5.
                    IV. STATEMENT OF PROBABLE CAUSE

      14.   Based on my review of law enforcement reports,

conversations with other law enforcement agents and officers,

interviews with victims, review of records obtained from

providers, and my own knowledge of the investigation, I am aware

of the following:
      A.    Background on HUGHES’ Pattern of Threatening Victims
            with Violence

      15.   Beginning in May 2019, the FBI began receiving

complaints from individuals who claimed that HUGHES was sending

electronic communications in which he threatened to injure,

rape, or kill them.     In total, over the course of the

investigation I have identified twelve victims who have been

threatened by HUGHES.     Most of the victims have personally

interacted with HUGHES, and the threatening communications




                                        5
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 15 of 58 Page ID #:15



started when the personal interaction did not result in HUGHES’

desired outcome of further social interaction.

      16.   In querying FBI, LAPD, and PPD records going back to

May 2019, I have identified approximately fourteen harassment-

related incident reports related to HUGHES’ threatening numerous

victims with violence. 1     Based on my review of these reports and

copies of the threatening communications, as well as additional

interviews with the victims, I learned the following:

            a.   HUGHES often followed a pattern of behavior

leading up to sending threatening communication to the victims,

which typically included the following actions:

                 i.    HUGHES would attend a Los Angeles-area

networking event, which might be advertised to the public or

hosted by a private business, or he would gain employment at a

Los Angeles-area business.      As described below, HUGHES first met

six of the victims (C.G., E.S., C.N., K.C., J.C. and C.S.) at

social networking events, and three of the victims (D.B., J.L.,

and L.L.) through employment.       Two of the victims (S.S. and

E.A.) never met HUGHES in person, however they received

threatening messages due to their affiliation with one or more

of the aforementioned victims.       Additionally, one of the victims

(S.L.) was threatened by HUGHES after interacting with him in

her customer service job.

                 ii.   At the networking events, HUGHES would meet

a female event attendee or co-worker and, at times, invite her

      1Because some of the victims filed reports with multiple
agencies, these fourteen reports appear to have been filed by a
total of ten individuals.


                                        6
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 16 of 58 Page ID #:16



to meet him at a future date in a one-on-one setting.           Multiple

victims described HUGHES’ aggressive in-person approach as

making them feel uncomfortable.       The women who eventually became

HUGHES’ targets often shared their contact information with him

at the networking events - either directly or indirectly -

before realizing his intentions.

                  iii. If a woman rejected HUGHES’ invitation, or

otherwise indicated that they no longer wished to interact with

him, he then contacted the victim using various online
platforms.    HUGHES’ public communications (often on social

media) about victims were often coupled with private messages,

using email accounts with pseudonyms, containing threats of

violence.    HUGHES has used various methods to deliver his

threats, including email, social media, SMS text, and the U.S.

mail.

             b.   From email and social media accounts used by

HUGHES, victims have received electronic communications that

contain threats against them, such as, “I will rip your fucking
throat out and stab you in the eyes and put gasoline over your

half mutilated body,” and “rape you slash your throat and burn

your car and house.”     HUGHES has also threatened harsher

retaliation if a victim reported his actions to law enforcement,

such as, “Don’t even bother contacting the police, I will kill

your loved ones if you do.”

             c.   Additionally, in an attempt to prevent victims

from providing information to the police regarding his

threatening communications, at least two of the victims who have



                                        7
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 17 of 58 Page ID #:17



contacted the police regarding HUGHES’ conduct received

additional threatening communications after law enforcement

attempted to interview HUGHES regarding their complaints.
      B.     Victim Accounts of HUGHES’ Threatening and Harassing
             Communications

      17.    The paragraphs below summarize, in relevant part, the

substance of the reports that victims have made to the FBI,

LAPD, or PPD.     They also summarize information obtained during

interviews with the victims, as well as records obtained from
various providers related to the online or telephone accounts

used by HUGHES to communicate with the victims or send

threatening communications.
             1.   Victim C.G.

      18.    On or about May 9, 2019, C.G. contacted the FBI to

report that she had received a threatening email after meeting a

man (later identified as HUGHES) at two business networking

events in the Los Angeles area.       C.G. also filed a report with

the LAPD.    Based on my review of the FBI and LAPD reports, FBI

interviews with C.G. on or about May 24, 2019 and January 14,

2020, and the FBI’s further investigation, I learned the

following:

             a.   C.G. first interacted with HUGHES on or around

February 13, 2019, at an event in Beverly Hills, California.            At

that event, C.G. spoke briefly with HUGHES.         He told her that he

worked in the information technology field.         She told him that

she worked in real estate and handed him her business card.




                                        8
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 18 of 58 Page ID #:18



               b.   C.G. saw HUGHES a second time on or around March

9, 2019, at another event in Beverly Hills, California.           HUGHES

approached C.G. in a way that seemed to indicate that he knew

her.       C.G. recalled that HUGHES seemed offended when she did not

immediately remember his name.       She also recalled that it was

difficult to understand him when he spoke due to his British

accent. 2     At some point during this event, HUGHES asked C.G. out

on a date.      C.G. told HUGHES that she was not interested.

               c.   HUGHES and C.G. were photographed together at the

March 9, 2019 event, alongside the event organizer and an

unidentified individual.      I have reviewed the photographs from

the event.      The person in the photo that C.G. identified as the

man she met at the networking events matches HUGHES’ photograph

on file with the California Department of Motor Vehicles (“DMV”)

and a photograph provided to me by the U.S. Department of State.

               d.   On or about May 8, 2019, approximately two months

after the second networking event in which C.G. interacted with

HUGHES, C.G. received an email from “parsonstheo38@gmail.com.”

According to C.G., the email said, “I hope you rot and die. I

swear if I see you ever I will stab ya in the neck.”          In her

initial reports to the FBI and LAPD, C.G. stated that she did

not recognize the email address that sent the message.



       2
       Based on documentation received through a U.S. Department
of State records request, HUGHES is a citizen of the United
Kingdom who is currently in the U.S. on a Non-Immigrant E-2
Investor Visa which was issued in October 2018, and is set to
expire in or around October 2020. HUGHES applied to have his
Investor Visa renewed on or about May 1, 2020.



                                        9
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 19 of 58 Page ID #:19



      19.   On or around May 11, 2019, the FBI obtained

information from Google LLC related to the

“parsonstheo38@gmail.com” email account and Internet Protocol

(“IP”) addresses 3 used to access the account.        The account

information listed the subscriber name as “Theo Parsons” with no

additional identifying information.

      20.   On or around May 11, 2019, through a law enforcement

database, the FBI determined that Charter Communications was the

Internet Service Provider (“ISP”) associated with the IP

Addresses provided by Google that was used to access the

“parsonstheo38@gmail.com” email account.         The FBI obtained from

Charter Communications subscriber information associated with

that IP Address, including the following results: Subscriber

name: Sam Hughes; Subscriber telephone: 626-318-1417 (the

“HUGHES Phone”); and Subscriber address: 250 North Oakland

Avenue 8, Pasadena, California 91101 (the “HUGHES Residence”).

      21.   After receiving the above subscriber information from

Charter Communications, through a law enforcement database, the

FBI determined that AT&T Wireless was the carrier for the HUGHES

Phone.    On or around May 13, 2019, the FBI received information

from AT&T Wireless related to the HUGHES Phone, including the

following response: Subscriber name: None; Service type: Pre-




      3An IP address, or Internet Protocol address, is the
globally unique address of a computer or other device connected
to a network, and is used to route Internet communications to
and from the computer or other device.



                                       10
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 20 of 58 Page ID #:20



paid; and Subscriber address: 250 N Oakland Avenue, Pasadena, CA

(i.e. the HUGHES Residence). 4
        22.    On or about May 12, 2019, upon questioning, C.G.

informed the FBI that someone with the profile name “Sam Hughes”

had started following her public/business Facebook page and left

a comment in response to one of her posts on or around May 10,

2019.       She initially told the FBI that she did not know that

person or anyone by that name.       However, a few days later, on or

about May 24, 2019, during an interview with FBI Special Agent

Michael Alker, Agent Alker mentioned HUGHES was from England.

Soon after the interview, C.G. called Agent Alker and said she

remembered she met a man with a British accent named Sam Hughes

at two separate business networking events (detailed above).

        23.    On or about May 22, 2019 at approximately 7:00 a.m.,

Agent Michael Alker attempted to contact HUGHES regarding the

threatening electronic communications sent to C.G.          Agent Alker

knocked on the front door of the HUGHES Residence, but no one

answered.      Agent Alker left his official FBI business card at

the front door of the HUGHES Residence, with his cellular phone

number written on the back.       Agent Alker located a 2013 grey

Ford Focus in the parking area of the complex that was

registered to HUGHES (based on records obtained from the

        4
       In or around March 2020, I obtained additional records
from AT&T for the HUGHES Phone for the time period February 1,
2019 through March 9, 2020. The records showed the account was
active and listed “Sam Hughes” as the billing party and user.
The records also listed the billing address as 250 N Oakland
Avenue, Pasadena, CA 91101 and the user email as
“hughes_sam123@hotmail.co.uk.” The call detail records listed
the device as an Apple IPhone 7 (the same make and model phone
as SUBJECT DEVICE 4).


                                       11
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 21 of 58 Page ID #:21



California DMV) and left his official FBI business card, again

with his cellular phone number written on the back, on the

windshield of HUGHES’s car.      Before departing, Agent Alker also

attempted to contact HUGHES by calling the HUGHES Phone (626-

318-1417).    When the call was not answered, Agent Alker left a

voicemail message identifying himself and requesting that HUGHES

return his call and then left the apartment complex at

approximately 8:15 a.m.      At approximately 8:17 a.m., Agent Alker

received the following text message from the HUGHES Phone:
       “Hi Michael. Thank you for your card and early
       morning visit at 7am, very sobering. I like to
       exercise my constitutional rights under 4th amendment
       rights I can say if you wish to communicate with me
       then continue to do so via SMS. You gave me a cell-
       phone I can reach you on the back of your card. I
       appreciate that a lot thank you. I am under no
       obligation to speak with you on the phone(Unless I
       have a lawyer present). Hope you understand and I
       respect the role you are in.”

Agent Alker responded with the following text message to HUGHES,

to which HUGHES did not respond:

       “Sam, I stopped by to interview you regarding
       threatening electronic communications. If you would
       prefer to speak with an attorney present, please let
       me know what day and time works for you. Thank you.”
             2.   Victim C.S.

      24.    A few months later, on or about June 28, 2019, victim

C.S. reported to the PPD that HUGHES had sent her several

communications in which he had threatened to kill her.           Based on

my review of the PPD report, as well as a subsequent interview I

conducted with C.S. on or about May 14, 2020, I learned the

following:




                                       12
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 22 of 58 Page ID #:22



            a.   C.S. attended a networking event in Pasadena,

California on or around April 5, 2019, where she was approached

by a man who identified himself as Sam Hughes.          They exchanged

business cards and connected on LinkedIn via a LinkedIn account

identified with username “Sam Hughes” with account ID “sam-

hughes-03622326.”     The next day, on or about April 6, 2019,

HUGHES sent C.S. a LinkedIn message and commented that she was

“cute” and invited her to meet with him for coffee.          According

to C.S., she felt uncomfortable with HUGHES’ comments and
blocked him from being able to view her profile or send her

messages on LinkedIn.

            b.   On or about April 7, 2019, C.S. received an email

from the email address “hughes_sam123@hotmail.co.uk” in which

HUGHES self-identified as “Sam Hughes,” and apologized for his

comments about her being cute and asking to meet for coffee.

According to C.S., she did not respond.

            c.   On or about April 11 and April 22, 2019, C.S.

received two separate emails from “theoparsons4@gmail.com.”            The
sender stated, in part, “why the fuck haven’t you replied to my

last email,” said C.S. was an “Italian piece of shit,” and

stated, in part, “I am going to cut out your throat . . . I am

coming to get you . . . I will enjoy every moment of killing

you.”   According to C.S., she believed that HUGHES sent these

threats from the “theoparsons4@gmail.com” email account in

retaliation for blocking him from communicating with her via

LinkedIn.   Additionally, C.S. recalled talking to HUGHES about

her Italian heritage at the networking event and believed that



                                       13
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 23 of 58 Page ID #:23



HUGHES’ reference to her ethnicity could have emerged from that

conversation.

            d.   On or about June 26, 2019, C.S. received another

email from the “hughes_sam123@hotmail.co.uk” account in which

HUGHES asked, “how come you haven’t replied to last email I did

say I was sorry for being what you felt inappropriate.”           HUGHES

also stated, in part, “please could you just unblock me.”

HUGHES further noted that, since he attends the weekly

networking event where they met, “it’s ideal that I should be
treated with some respect.”      HUGHES’ first and last name was

included in the email signature of the email.         According to

C.S., she did not respond.

            e.   On or about June 27, 2019, C.S. received a text

message from 626-318-1417 (the HUGHES Phone).         At the time, she

did not recognize the telephone number.        The message stated, in

substance, that the sender was upset for being blocked on

LinkedIn.   At this point, C.S. decided to block this telephone

number and report HUGHES to the PPD.
            f.   On or about June 28, 2019, C.S. filed a report of

harassment with the PPD.      At that time, C.S. told PPD officers

that she was afraid for her life and had stopped attending

events in Pasadena for fear of running into HUGHES.          That same

day, PPD officers went to HUGHES’ Residence to interview him.

HUGHES declined to open his door or leave the apartment to speak

with the officers.     According to the PPD officers, they spoke

with HUGHES for approximately ten minutes through a window, but

he largely refused to answer their questions.



                                       14
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 24 of 58 Page ID #:24



           g.     HUGHES recorded a portion of his exchange with

the PPD officers, which he posted to the “SamHughes998” YouTube

page shortly thereafter.      The caption to the video stated, in

part, “Police officers came to visit me at my door over an

alleged incident of harassment… When faced with it, protect your

4th Amendment of your constitutional right, answer no questions,

do not chat to them or give your version of events and get their

name and badge number, the longer you keep them in circles the

more they will go away.”
           h.     A few days later, on or about July 2, 2019, C.S.

received an email from “sam.hughes90031@gmail.com.”          The subject

line of the email read, “Your Police Report,” and the writer

self-identified as “Sam Hughes.”       In the email, HUGHES accused

C.S. of being “such a fucking cunt for reporting me to the

police.”   He stated that officers had tried to contact him at

his home and, as a result, he “had the perfect opportunity to

film them where it’s gone viral on YouTube.”         He also referenced

his earlier LinkedIn message to C.S. on or around April 6, 2019,
stating that this would be his “final correspondence” to her.

           i.     A few months later, on or about October 19, 2019,

C.S. observed that HUGHES had mentioned her and another victim

(E.S., discussed below) in a post on the Instagram account

“hughes_sam123.”     The post stated, in part, that C.S. and E.S.

were “miserable cunts who have an attitude of a bitchy teenager

thinking harassment is a tool against contact that is far from

inappropriate.”    This post was included within a series of posts

that made derogatory accusations about American women, such as



                                       15
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 25 of 58 Page ID #:25



“Every American woman is a fucking cunt without a doubt!” and

“All you American women I met should just fuck off and die you

ugly miserable 2 faced cunts. . .”

            j.   On or about November 29, 2019, C.S. received an

email from “tony.hawk.exskater@gmail.com.”         The sender stated

the “threats and abuse you endure will never go away because

someday you will guaranteed get your throat cut out and duct

taped, raped and met by the person who you victimized you

fucking cunt.”    The sender also referenced the YouTube video
posted by HUGHES that showed officers contacting him at his

residence and stated that C.S. was “the biggest Italian cunt in

the world” for “going to police over some emails.”          The sender

ended the email by stating that he hoped C.S. suffered “a

gruesome death.”

            k.   According to C.S., she believed the person who

sent all the messages to her was Sam Hughes (HUGHES), the man

she had exchanged information with at the Pasadena networking

event in April 2019.     C.S. recalled that she was “in shock” when
she received the first series of threats.         C.S. said that she

“panicked” and immediately called her husband.          According to

C.S., in the following weeks, she stopped attending most, if not

all, Pasadena area networking events and is still worried about

going to work for fear that HUGHES could be trying to find her.

C.S. also said that she had considered moving out of fear that

HUGHES would find out where she lived and act on his threats to

harm her.   C.S. said she has also taken steps to remove all of

her personal information from the internet as a safety



                                       16
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 26 of 58 Page ID #:26



precaution because she is frightened of HUGHES being able to

locate her.

      25.   I have reviewed the “SamHughes998” YouTube account

numerous times throughout this investigation.         Upon each review,

I have observed that account profile name includes HUGHES’ first

and last name and the profile photo for the account matches the

photograph on file with the California DMV for HUGHES.

Additionally, in the “About” section of the account’s profile

page, the user wrote that he is from the UK, lives in Pasadena,
California, and is a web developer and entrepreneur.          The

YouTube channel for HUGHES’s business (Cloud Connected LLC) is

also featured in the “About” section.

      26.   On March 11, 2020, United States Magistrate Judge

Patrick J. Walsh issued search warrants in Case Numbers 20-MJ-

1096, 20-MJ-1097, 20-MJ-1098, 20-MJ-1099, for Google, Facebook,

Instagram, Hotmail, and LinkedIn accounts (the “Email and Social

Media Search Warrants”) used post comments about, send messages

to, or otherwise communicate with the victims.
      27.   Review of subscriber and IP login records provided by

Google, LinkedIn, Facebook, and Microsoft (provider of Hotmail

webmail service) in response to the Email and Social Media

Search Warrants revealed that: 5
            a.   The “sam-hughes-03622326” LinkedIn account is

registered to “Sam Hughes.”      The primary telephone number is the


      5Review of the records obtained in response to the Email
and Social Media Search Warrants is ongoing. To date, I have
reviewed the basic subscriber data and IP address logs for
approximately thirteen of the accounts.


                                       17
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 27 of 58 Page ID #:27



HUGHES Phone.    The records reveal additional accounts linked

this account, including the “sam.t.hughes500” Facebook account,

“sam@cloudconnectedtech.com”, and the

“sam.hughes90031@gmail.com” account.        Additionally, two of the

IP addresses used to log into this account (47.41.193.249 (the

“249 IP Address”) and 71.83.153.207 (the “207 IP Address”))

match IP addresses used to log in to other accounts used to

contact other victims, including victims J.C. and E.S.

           b.    The “hughes_sam123@hotmail.co.uk” Hotmail account
is registered to “Sam Hughes.”       The billing names associated

with this account are “sam hughes,” “mr samuel t hughes,” and

“mr sam trelawney hughes.”      The primary billing address is the

HUGHES Residence.     Additionally, the IP logs for this account

indicate that the 249 IP Address was used to log in to this

account.

           c.    The “hughes_sam123” Instagram account is

registered to “Sam Hughes” and the HUGHES Phone is listed as the

telephone number.     The name “Julius” is listed among the
alternate usernames for this account. 6       The records reveal

additional accounts linked this Instagram account, including

“sam.hughes90031@gmail.com,” the “sam_hughes911” Twitter

account, the “byword.photography” Instagram account, 7 and

Instagram account “cloudconnectedseo.”        Additionally, the IP



      6As detailed below, Instagram account “julius.caesar411”
and ProtonMail account “julius.caesar411@protonmail.com” were
used to send threatening messages to victims J.C. and E.C.
     7 As detailed below, this Instagram account was used to
follow victim E.S.


                                       18
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 28 of 58 Page ID #:28



logs for this account indicate that the 249 IP Address and the

207 IP Address were also used to log into this account.

            d.   Records for the “sam.hughes90031@gmail.com” email

account revealed numerous other accounts linked this email

account, including, “drummer.sam500@gmail.com,”

“photographer.sam90031@gmail.com,” “hughcloudconnect@gmail.com,”

“info@cloudconnectedtech.com,” and “sams.cat.channel@gmail.com.”

Additionally, several of the IP addresses used to log into this

account, including the 249 IP Address, as well as IP Addresses
84.17.62.144 (the “144 IP Address”), 84.17.62.134 (the “134 IP

Address”), 185.93.3.110 (the “110 IP Address”), and

82.221.102.40 (the “40 IP Address”) match IP addresses used to

log in to other accounts used to contact other victims.
            3.   Victims C.N., J.C., and S.S.

      28.   On or about January 22, 2020, an employee at “Company

A,” a business that provides co-working office space in

Pasadena, reported to the FBI that HUGHES had threatened

multiple individuals affiliated with Company A, specifically

J.C. and C.N.    The employee reported that J.C. had previously

filed a similar report with PPD on or about November 6, 2019.

Based on my review of the FBI and PPD reports, as well as my

interviews with the Company A employee who filed the FBI

complaint and victim C.N. on or about February 7 and June 3,

2020, respectively, I learned the following:

            a.   On or around August 2, 2019, victim C.N. met

HUGHES at one of Company A’s networking events.          They met at the

check-in table and began conversing about their respective



                                       19
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 29 of 58 Page ID #:29



professions since they worked in similar fields.          C.N. was a

freelance marketing professional who was hoping to network for

more clients, so she gave HUGHES a business card that displayed

her full name, personal email address, personal telephone

number, and website URL.       During their conversation, HUGHES told

C.N. that he was from England and had two cats. 8         He also invited

her to meet him for coffee sometime.         C.N. reported feeling

increasingly uncomfortable sitting next to HUGHES at the event.

According to C.N., one of the reasons she felt uncomfortable was

that she would periodically catch HUGHES staring at her chest.

She had also noticed cuts on HUGHES’ left wrist that C.N.

thought might be from self-harm.       When the event concluded, C.N.

went into the bathroom and waited for HUGHES to leave so that

she would not have to walk to the parking garage with him.

                b.   A day or two after the August 2 event, C.N.

received a SMS text from telephone number 626-318-1417 (the

HUGHES Phone).       According to C.N., the sender identified himself

as HUGHES and stated, in effect, that he had enjoyed meeting

her.        C.N. recalled that she had sent HUGHES a neutral response

back.        On or about August 4, 2019, HUGHES sent C.N. another text

message inviting her to go salsa dancing with him.          C.N.

politely declined and then blocked HUGHES’ number.

                c.   On or about August 31, 2019, C.N. received an

email from the “sam.hughes90031@gmail.com” account.”          The

subject line stated, “You are a fucking cunt” and the email

        8
       Based on a review of various videos posted to the
“SamHughes998” YouTube account, it appears that HUGHES owns two
cats named Charlotte and Parker.


                                        20
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 30 of 58 Page ID #:30



stated, in part, “I regret connecting with you and I hope you

die you ugly bitch! Cunt! Cya! Sam.”        According to C.N., she

forwarded the message to Company A, and later learned that the

company banned HUGHES from attending their events.

           d.    HUGHES’ conduct was eventually reported to S.S.,

an administrator at Company A.       Around this same time, HUGHES

posted on Company A’s social media platform that people should

be careful of C.N., stating “...she’s dangerously coquetry with

other guys and deceitful with her career.”         C.N. later told the
FBI that HUGHES had also been following her on Facebook before

she blocked him.     She also said she blocked the

“sam.hughes90031@gmail.com” email account after receiving his

threatening email.

           e.    In response to HUGHES’ harassing behavior and

messages to C.N., S.S. consulted with J.C. (another

administrator at Company A) regarding HUGHES’ behavior and it

was decided that Company A would disassociate with HUGHES.           On

or about September 8, 2019, S.S. emailed HUGHES stating that he
was not welcome at any of Company A’s future networking events

and would be removed from their membership.         According to J.C.,

the email addresses that Company A had on file for HUGHES were

the “hughes_sam123@hotmail.co.uk” account and the
“sam.hughes90031@gmail.com” account.        Company A’s files also

listed HUGHES’ telephone number as the HUGHES Phone and his last




                                       21
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 31 of 58 Page ID #:31



known address as 250 N Oakland Ave (on the second floor),

Pasadena, CA 91101. 9
           f.    After being removed from Company A’s membership,

and being told he was not welcome at any of their future

networking events, HUGHES began to threaten S.S. and J.C.

Specifically, on or around September 9, 2019, the day after S.S.

informed HUGHES he was no longer welcome at Company A events,

S.S. began receiving harassment from HUGHES online.          In multiple

Facebook reviews posted to Company A’s business profile via the

“sam.t.hughes500” Facebook account, HUGHES claimed that S.S. was

“a stubborn rude piece of shit CEO” who was “incriminating me as

a threatening person.”      HUGHES also encouraged people to “come

to Cloud Connected instead I am owner and founder of the new

startup in Pasadena.” 10

           g.    A month later, on or about October 4, 2019,

HUGHES sent J.C. an email from the “sam.hughes90031@gmail.com”

account seeking confirmation about whether he was banned from

attending all of Company A’s events.        HUGHES explained that he

had “moved from the UK to Pasadena” and those meet-ups were a

way for him to connect with other professionals.

           h.    On or about October 16, 2019, J.C. confirmed to

HUGHES via email that HUGHES was banned from attending all

Company A events.     Later that day, HUGHES sent J.C. two emails


      9 While this address does not list an apartment number, it
otherwise matches the HUGHES Residence.
      10 Based on a review of California Secretary of State Office
records, I learned that HUGHES filed business registration
documents for “Cloud Connected LLC” as recently as February
2019.


                                       22
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 32 of 58 Page ID #:32



from the “sam.hughes90031@gmail.com” email account,

approximately 11 minutes apart.       In the first message, HUGHES

stated that he would “leave negative reviews all over the place

on social media as a consequence” of Company A’s decision to ban

him from their networking events.       HUGHES made additional

threats to “damage your reputation online” before closing the

email with “FUCK YOU [J.C.] AND [S.S.]!”         In his second message,

HUGHES again asked for Company A’s ban to be lifted and stated,

in part, “I hope you understand where it will go for you if you
don’t sympathise 11 and show understanding in the matter. The
reviews will stay until you decide to allow me back.”

             i.   On or about October 17, 2019, S.S. received a

message from the “sam.hughes90031@gmail.com” account.           HUGHES

accused S.S. of being an “asshole” for “getting me banned” and

promised to “damage your reputation because I specialize in

reputation management.”      In the message, the sender identified

himself as “Sam Hughes.”

             j.   On or about November 1, 2019, S.S. received an

email from the email account “tony.flavelle450@gmail.com.”           In

part, the message stated, “I will bash your fucking lights out

[S.S.] you big fat ugly cunt. ANd cut your throat open! You are

on my waiting list. Thats ya warning I can guarantee you will

die soon at my mercy!”

             k.   The next day, on or about November 2, 2019, S.S.

contacted the PPD regarding HUGHES’ threats.         S.S. provided a



      11   “Sympathise” is the British spelling of sympathize.


                                       23
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 33 of 58 Page ID #:33



statement to the PPD officers, as well as copies of

correspondence he had received.

                l.   On November 4, 2019, PPD Officer Emanuel Nanez

sent an email to “sam.hughes90031@gmail.com,” copying the

“tony.flavelle450@gmail.com” email account.         In the email,

Officer Nanez told HUGHES that he needed to speak with him

regarding S.S.’s complaint and invited HUGHES to meet him at the

Pasadena police station on November 8, 2019. 12
                m.   On or about November 4, 2019, J.C. received an

anonymous letter in the U.S. mail at Company A.          J.C.’s name and

address were handwritten on the envelope but the letter itself

was typed and appeared printed on white computer copy paper.

The letter was addressed to J.C. and stated, “It has come to my

attention you had banned someone I know very well from [Company

A] when he had been going through a rough time and I have

decided to write to you anonymously to inform you that I am

going to end your life.       I will rip your fucking throat out and

stab you in the eyes and put gasoline over your half mutilated

body.        I will also go and end the lives of your fucked up cunt

ass loved ones who brought you up to treat others like shit you

brought this on yourself you Chinese pancake faced cunt go back

to china and don’t be a [Company A] manager ever again you will


        12
       Upon reviewing the “hughes_sam123” Instagram account, I
observed that HUGHES had posted a screenshot of the November 2,
2019 email from PPD Officer Nanez with the following caption:
“If you ever receive an email from police like this, I had back
in November requesting you to go to the department DONT DO IT!
Nothing will happen if you don’t co-operate as you’re remaining
quiet and giving the police no satisfaction to build a case
against you.”


                                        24
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 34 of 58 Page ID #:34



get this until you change!!! And pay put compensation for your

Stupidity!!!      Yours Sincerely; Your Nemisis!”

             n.    On or about November 6, 2019, J.C. also contacted

the PPD to report HUGHES’ threats.        J.C. provided officers with

the physical letter that had been mailed to her, as well as

copies of the email correspondence she had received.

             o.    On or about November 10, 2019, J.C. received an

email from the email account “xavier.herrera666@gmail.com.”            The

email contained similar threats as the anonymous letter mailed
to J.C. at Company A.     In the email, the sender stated, in part:

“I am writing to tell you, that you are a fucking Chinese cunt

who should be deported and get their throat cut, in fact you are

going to get your throat cut soon. Not a matter of if, but when

and when you are at first duct taped, raped and brought into me,

the vicious brutal killing of you will start. So don’t bother

reporting this to the police coz I will kill your spouse if you

have one. Horrible thing will happen if you throw me in jail. I

hope you fear for your life because you ruined a friends life of
mine with your fucking up banning. CUNT BITCH ASSHOLE

MOTHERFUCKER I hope you love having a cock down your vagina

against your will!! Oh and [S.S] is a paedophile 13 you should
never stand up for that cunt!!”

             p.    On or about November 12, 2019, PPD Officer

Raymond Cardenas made multiple attempts to reach HUGHES via

telephone.     According to Officer Cardenas, his attempts were

unsuccessful.

      13   “Paedophile” is the British spelling for pedophile.


                                       25
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 35 of 58 Page ID #:35



            q.   On or about December 12, 2019, J.C. received an

email from “julius.caesar411@protonmail.com” with similar

threats as the anonymous letter and email from

“xavier.herrera666@gmail.com” she had received the month prior.

Specifically, in the email, the sender called J.C. a “chinese

cunt” and stated, “I will rip out your fucking throat, stab you

in the eyes and don’t think I wont do it because I know where

you work and you will regret what you did for the rest of your

life, and same with your family . I will kill your lioved ones
if yoiu even contact the police about it. you chinese cunt you

fucking piece of shit!!!!!!”

      29.   According to J.C, she believed that HUGHES sent the

aforementioned threatening letter and emails because she

received them after HUGHES had been banned from attending

Company A’s networking events.       J.C. also reported to the PPD

that she felt uneasy and was in fear for her safety, especially

after receiving the letter in the mail.

      30.   According to S.S., he also believed the emails were
coming from HUGHES because HUGHES had sent harassing messages to

S.S. using the “sam.t.hughes500” Facebook account and the

“sam.hughes90031@gmail.com” email account.         S.S. stated that he

was in fear for his life and believed that HUGHES would carry

out his intent to kill him based on the descriptive nature of

the threats.

      31.   In addition to the accounts detailed above, subscriber

and IP login records provided by Google and Facebook in response




                                       26
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 36 of 58 Page ID #:36



to the Email and Social Media Search Warrants also revealed

that: 14
           a.    The “sam.t.hughes500” Facebook account was

registered to “Sam Hughes” and the billing name was listed as

“Mr Sam T Hughes.”     The telephone number listed for the user was

the HUGHES Phone and the user’s current city was listed as

“Pasadena, California”.      The date of birth for the subscriber

matches HUGHES’ date of birth according to California DMV

records.   The records reveal additional accounts linked this

Facebook account, including the “sam.hughes90031@gmail.com”

account, “drummer.sam500@gmail.com,” and

“photographer.sam90031@gmail.com.”        Additionally, the IP logs

for this account indicate that the 249 IP Address and the 207 IP

Address were used to log into this account.

           b.    No subscriber, billing, or linked account

information was provided by Google for the

“xavier.herrera666@gmail.com” email account.         However, the IP

logs for this account indicate that the 249 IP Address, the 144

IP Address, the 134 IP Address, and the 110 IP Address were all

used to log into this account.




      14
       To date, we have not obtained records related to the
“julius.caesar411@protonmail.com” account. Based on my training
and experience, and conversations with other law enforcement
agents, I have learned that ProtonMail is a Swiss-based email
service that provides sophisticated end-to-end encryption
between users and ProtonMail servers. While it is sometimes
possible to obtain limited subscriber data, ProtonMail’s network
architecture is designed to make data/emails stored in users’
accounts inaccessible to third parties, including law
enforcement and ProtonMail itself.


                                       27
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 37 of 58 Page ID #:37



              4.   Victim E.S.

      32.     On or about November 18, 2019, victim E.S. contacted

the FBI through her attorney to report that HUGHES had sent her

multiple death threats on various social media platforms

following their brief encounter at a writing workshop in Los

Angeles.      On or about December 13, 2019, I interviewed E.S.

Following this interview, E.S. provided records to the FBI of

the email communications she had received, as well as the social

media messages that mentioned her, and other victims, by name.

Based on E.S.’s initial report, my interview of and subsequent

contacts with E.S., as well as the records that E.S. provided, I

learned the following:

              a.   E.S. attended a writing workshop in the Los

Angeles area on or about October 2, 2019.         When a man later

identified as HUGHES arrived, he sat next to E.S. even though

there were many empty chairs in the room.         E.S. noticed cut

marks on his forearms that ran perpendicular to the length of

his arm. 15    HUGHES and E.S. talked briefly at the event.

              b.   During the workshop, E.S.’s LinkedIn profile was

displayed at the front of the room when her work was being

discussed.     The day after this workshop, E.S. received a

      15
       According to a PPD report, on or about October 8, 2019,
HUGHES was transported to Huntington Memorial Hospital and
placed on a WIC 5150 hold for being a danger to himself.
According to the report, PPD was dispatched to the HUGHES
Residence to conduct a welfare check on HUGHES after it was
reported that HUGHES had posted on social media that he was
possibly going to hurt himself. During the contact of HUGHES,
PPD officers observed multiple horizontal cuts on HUGHES’ left
forearm. In the PPD report, it was noted that HUGHES had
multiple social media accounts, including the “hughes_sam123”
Instagram account.


                                       28
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 38 of 58 Page ID #:38



LinkedIn message from the LinkedIn account “Sam Hughes” (account

ID “sam-hughes-03622326”).      In the message, HUGHES invited E.S.

to meet with him to discuss a film proposal.         E.S. recognized

the sender’s LinkedIn profile photo as the man who had sat next

to her at the workshop.      E.S. also noticed that the occupation

listed next to HUGHES’ name on the LinkedIn account was “CEO at

Cloud Connected.” 16   That same day, E.S. received a notification

indicating that HUGHES had started following her on Instagram

via the “hughes_sam123” Instagram account.

           c.    According to E.S., HUGHES began leaving comments

on E.S.’s Instagram posts complimenting her appearance.           These

comments made E.S. uncomfortable so, on or about October 6,

2019, she deleted the comments and blocked the “hughes_sam123”

Instagram account from viewing her Instagram profile.

           d.    On or about October 8, 2019, E.S. responded to

HUGHES’ LinkedIn message and informed him that she was not

available to meet with him.      According to E.S., HUGHES replied

to her message on or about October 10, 2019, and appeared

understanding.    E.S. stated that she did not respond to this

message.

           e.    A few days later, HUGHES started following E.S.

on Instagram again, but from a different account named

“byword.photography.”     E.S. said that she believed the second

account was operated by HUGHES because “Sam Hughes” was the

      16
       I have reviewed the “Sam Hughes” LinkedIn account and
confirmed that the profile photograph matches the photograph of
HUGHES on file with the California DMV. I also confirmed that
the occupation listed next to HUGHES’ name was “CEO at Cloud
Connected.”


                                       29
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 39 of 58 Page ID #:39



username displayed for the profile.         E.S. said she blocked the

second account on or about October 17, 2019, after noticing that

HUGHES, via the “byword.photography,” account, was watching her

Instagram stories. 17
           f.    That same day, on or about October 17, 2019,

HUGHES emailed E.S. from the “sam.hughes90031@gmail.com” account

to express disapproval that E.S. had blocked him.          According to

E.S., HUGHES also wrote that he had blocked her Facebook and

LinkedIn accounts and would no longer contact her.          E.S. also

said that around that same time, HUGHES also posted a negative

review on the Facebook page for E.S.’s business using the

“sam.t.hughes500” Facebook account.

           g.    On or about October 18, 2019, E.S. sent an email

to HUGHES at the “sam.hughes90031@gmail.com” account.           According

to E.S., in the email, she asked HUGHES to stop contacting her

and informed him that she was saving his messages should she

need to report him for harassment.

           h.    The next day, on or about October 19, 2019, E.S.

received an email from the “sam.hughes90031@gmail.com” account

in which HUGHES stated that he would no longer contact E.S.

According to E.S., in the email HUGHES also mentioned he had a

history of mental illness 18 and stated that this was not the


     17 Instagram’s “Stories” feature allows users to share
multiple photos and videos in a slideshow format, which
disappear after approximately 24 hours (unless saved by the
user).
     18 The FBI has received communications from authorities in
the United Kingdom that indicate that HUGHES may have autism
and/or related psychological issues. Nonetheless, I believe the



                                       30
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 40 of 58 Page ID #:40



first time a woman had reported his harassment to the police.

In the email, HUGHES also provided the HUGHES Phone as his

telephone number in case E.S. wanted to meet in person or call

him.   According to E.S., she did not respond.

           i.    On or about October 19, 2019, E.S. also observed

a series of negative Facebook posts about American women on the

“sam.t.hughes500” Facebook profile page.         Around this time, E.S.

also saw that HUGHES had posted a publicly accessible photo of

E.S. via the “hughes_sam123” Instagram account with the text
“cunt” photo shopped across her face and a caption advising that

HUGHES “will defame her indefinitely.”

           j.    At that point, E.S. decided to report HUGHES’

conduct to the LAPD.     She filed a report of harassment with the

LAPD on or about October 22, 2019, naming HUGHES as the sender

of the threatening communications.

           k.    According to E.S., since October 19, 2019, HUGHES

has contacted her numerous times both directly and indirectly,

and from a variety of email addresses and social media accounts.
           l.    On or about October 30, 2019, E.S. received an

email from “Tony Flavelle” from the email account

“tony.flavelle450@gmail.com” (used to send messages to victim

S.S.).    E.S. did not recognize this email address.         The email

stated that E.S. was a “diabolical motherfucking cunt, and

someone I can guarantee will come out and first bash you head

in, rape you slash your throat and burn your car and house.            You

evidence described in this affidavit indicates that there is
probable cause to believe that he committed the Subject
Offenses.


                                       31
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 41 of 58 Page ID #:41



brought this on yourself and it aint going to stop not even a

damn stinking police report will put an end to your wrath and I

hope you fucking die you cunt!!”

           m.     From approximately November 10-24, 2019, E.S.

also received at least five threatening emails from the

“xavier.herrera666@gmail.com” email account (the same account

used to send messages to victim J.C.).        E.S. did not recognize

this email address.     A November 10 email stated that E.S. should

“kill yourself you fucking bitch you are a nonce 19 and dont
deserve to live or else my gang will do it for you.”          The email

also warned E.S. not to file a police report or else “horrible

things will happen.” 20    A November 17 email stated “Don’t ever

report any threats to the police they wont help you and that

makes me more likely come after you and your family. I hope when

I see you, I rape you, slash your throat and pour gasoline over

your half mutilated body... Either way you are gonna die, youre

going to pay.”

           n.     On or about November 11, 2019, E.S. was contacted

by a colleague.    The colleague forwarded a copy of an email that

had been sent to him the previous day regarding E.S., from the




     19 “Nonce” is a British slang word used to describe a
pedophile.
     20 As detailed above, this is the same day that victim J.C.
also received the email from “xavier.herrera666@gmail.com” which
stated J.C would be raped and get her throat cut.



                                       32
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 42 of 58 Page ID #:42



“xavier.herrera666@gmail.com” email account, in which the writer

accused E.S. of being a “meth-addicted child molester.” 21
            o.   On or about November 12, 2019, E.S. filed a

second report with the LAPD regarding HUGHES’ threatening

messages.

            p.   On or about December 8, 2019, E.S. received

another email from “sam.hughes90031@gmail.com.”          HUGHES

admonished E.S. for removing the negative Facebook review that

had been posted about her business by the “sam.t.hughes500”

Facebook account in mid-October.       The email stated that “this

will still keep going” unless E.S. apologized.

            q.   Around early December 2019, E.S. received a

request to view her Instagram content from an Instagram account

identified as “julius.caesar411.”       Around the time of this

request, E.S. also received two emails from the email account

“julius.caesar411@protonmail.com.”        In one email, the writer

told E.S., in part, “I will cut your fucking throat out, sever

your windpipe and smother you in gasoline and light your half

mutilated corpse you fucking cunt . . .”

            r.   Several months later, on or about May 16, 2020,

after learning that E.S. had reported his threats to law

enforcement, HUGHES sent an email from the

“sam.hughes90031@gmail.com” account wherein he told E.S., in

part, “I hope you fucking die you little miserable cunt getting

      21
       In the affidavit in support of the Email and Social Media
Search Warrants, E.S.’s colleague’s email account (“[colleague’s
name]@gmail.com”) was identified as a potential account used by
HUGHES. Upon further investigation, it was determined that the
account belonged to E.S.’ colleague, not HUGHES.


                                       33
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 43 of 58 Page ID #:43



the law involved in this like I’m some crackdown.”          He also

wrote, “I hope you realise from such anonymous death threats you

received how disgusting it is to wrong me like this and you got

what you deserve you fucking cunt.”

            s.   E.S. characterized HUGHES’ harassment as

extremely taxing and a very hard thing to experience.           E.S.

stated that she has attempted to remove her personal information

from every online people finder website and changed her Facebook

and Instagram account settings to private.         E.S. also said she
initiated the process of obtaining a restraining order against

HUGHES.

      33.   In addition to the records described above, Subscriber

and IP login records provided by Facebook in response to the

Email and Social Media Search Warrants revealed that:

            a.   The “byword.photography” Instagram account is

registered to “Sam Hughes” with multiple alternate usernames

including, “Cloud Connected LLC” and “Julius.”          The records

reveal additional accounts linked this Instagram account,
including “photographer.sam90031@gmail.com” and the

“hughes_sam123” Instagram account.        Additionally, the IP logs

for this account indicate that the 249 IP Address and the 207 IP

Address were also used to login to this account.

            b.   The “julius.caesar411” Instagram account is

registered to the subscriber name “Julius.”         “Sam Hughes” and

“Cloud Connected LLC” are listed under the alternate usernames

for this account in addition to “Julius” (an alternate username

also listed for the “byword.photography” and the “hughes_sam123”



                                       34
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 44 of 58 Page ID #:44



Instagram accounts).     The records list the

“julius.caesar411@protonmail.com” account as a linked account. 22
Additionally, the IP logs for this account indicate that the 249

IP Address and the 40 IP Address were also used to log into this

account.
             5.   Victims D.B., J.L., and L.L.

      34.    On or about January 26, 2020, LAPD received a report

that victim D.B. had received a threatening email from a former

coworker.    D.B. reported that she believed the sender of the

email was HUGHES.     On or about April 13, 2020, victim L.L. also

reported HUGHES to the LAPD for sending him a threatening letter

via the U.S. mail.     Based on my review of the LAPD reports, my

subsequent interviews and follow-up contacts with D.B., L.L.,

and J.L. between June 3 and June 12, 2020, as well as my review

of correspondence between HUGHES and the victims, I learned the

following:

             a.   HUGHES and victims D.B., J.L., and L.L. worked

together at Company B, where HUGHES was an independent

contractor for several months prior to his resignation in

January 2020.     D.B. reported that, on or around January 10,

2020, Company B invited approximately 60-70 of its employees to

attend a convention in San Diego.       According to D.B., many of

the female employees reported that HUGHES approached them and

invited them to go to a corner of the room, take a walk, or go

to dinner with him, which most, if not all, politely declined.


      22
       As detailed above, this account was used to email
threatening messages to both J.C. and E.S.


                                       35
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 45 of 58 Page ID #:45



           b.    According to D.B., after the convention ended,

HUGHES issued a series of negative posts about American women on

the “hughes_sam123” Instagram account.        D.B., L.L. (HUGHES’

mentor at Company B), and several other employees noticed the

posts and voiced their concerns about HUGHES to the leadership

of Company B.

           c.    According to L.L., when the leadership of Company

B found out about the posts, HUGHES was banned from entering the

office space.    The next day, HUGHES submitted his letter of
resignation, writing that he felt he was treated unfairly by the

other employees.     Shortly after his resignation, HUGHES

announced a possible suicide attempt via Instagram.          According

to D.B., the employees at Company B, notified the PPD when they

saw the post.    According to L.L., around this time, HUGHES also

sent an email to Company B that threatened harm to all employees

in the office.

           d.    On or around January 25, 2020, D.B. received an

email from the email account “charlotte.massey400@gmail.com.”
In the email, the writer told D.B. that her throat was going to

get cut and her chest stabbed.       The email also said that, “I

know where you are and where to get my gang to kill your

members. Fuck you you cunt, theres no point informing

authorities before if you do I will kill your loved ones.”

According to D.B., she believed HUGHES sent the email because

she received it shortly after HUGHES was terminated from Company

B and she had blocked him on Instagram, and because HUGHES had

previously told her that his cat’s name was “Charlotte.”           The



                                       36
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 46 of 58 Page ID #:46



next day, D.B. reported the message to LAPD officers, telling

them she feared HUGHES would carry out his threats.

           e.    Around this time, other individuals who had

worked at Company B when HUGHES was an employee also began to

receive threats.     Specifically, on or around January 29, 2020,

J.L. received an email from the “charlotte.massey400@gmail.com”

email account.     In the email, the writer said, in part, that

J.L. would “die very soon in the most painful agonising death. .

. I know who you are and I know where to find you, and I ask you
don’t notify the police or anyone because I will kill your loved

ones as well.”    The writer also threatened to gang rape, stab,

and set J.L. on fire.

           f.    According to J.L., she believed the email was

sent by HUGHES in retaliation for blocking him on social media.

J.L. said she believed that HUGHES possessed the desire and

capability to act on his threats of harm.         J.L. said she also

knew that HUGHES was aware of the layout of the office building

and when the employees congregated for meetings.          Because of
this, J.L. said she never stepped foot inside the office

building again and eventually quit working at Company B

altogether.

           g.    In or around February 2020, L.L., D.B. and

another employee at Company B decided to file a restraining

order against HUGHES.     According to L.L., on or around March 2,

2020, he visited HUGHES’ apartment (the HUGHES Residence) in

Pasadena and personally served HUGHES with paperwork notifying

him that he would need to appear in court if he wanted to



                                       37
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 47 of 58 Page ID #:47



challenge it.    L.L. said he took multiple photos of HUGHES

holding the paperwork.      I have reviewed these photographs and

the person L.L. identified as HUGHES matches HUGHES’ photograph

on file with the California DMV, as well as a photograph of

HUGHES provided to me by the U.S. Department of State.

           h.    According to L.L., he has received numerous

communications from HUGHES since HUGHES resigned from Company B,

sometimes up to three times per week.        L.L. also received

numerous text messages from the HUGHES Phone.
           i.    On or around April 11, 2020, an anonymous letter

addressed the L.L. was sent via the U.S. Postal Service to

L.L.’s aunt and uncle’s residence.        According to L.L., he

believed the letter was intended for him since the delivery

address was his former residence.       L.L. reported this

threatening letter to the LAPD on or about April 13, 2020.

Similar to the letter received by J.C., L.L.’s name and address

were handwritten on the envelope but the letter itself was typed

and appeared printed on white computer copy paper.          The writer
stated, in part, “I know where you fucking live . . . You won’t

know who this comes from and trust me, it will never land me in

jail to threat you and soon carry it out for real. So don’t

bother with police action, because I will kill your loved ones

by cutting their throat and burning their corpse in front of you

. . . I will go after you, kill you by stabbing you in the eyes,

kidnapping you, pouring acid on your fucking face, cut out your

fucking organs while you scream basically you will and there is

nothing you can fucking do about it you east Asian motherfucking



                                       38
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 48 of 58 Page ID #:48



cunt . . . I just will enjoy you facing a gruesome death

sentence I will execute . . . How dare you disparage him, go and

feed false information to photographers like what you did and

alienate him . . . I say police action will end your loved ones

lives and don’t think I’m bluffing I have a gang to ransack your

home and burn it down!!!”

           j.    Two days later, L.L. went to LAPD’s Mission Area

station to file a report.      In addition to reporting the letter

sent to his family’s home, he also told the LAPD he received a
text message from HUGHES on April 2, 2020, threatening to break

his jaw.   At that time, L.L. told the LAPD officer that he did

not feel threatened by the April 2 text message.

           k.    On or around April 17, 2020, L.L. received a

direct Instagram message from the Instagram account “catguy100.”

The writer told L.L., “How fucking dare you mistake me for a

stalker and tell me I threatened your family . . . Sending those

restraining orders to me with fake evidence . . . You’re actions

have consequence . . . you miserable cunt . . . Like getting
your jaw broken and fucked up . . .”

           l.    On or around May 16, 2020, L.L. received a text

message from the HUGHES Phone.       In the message, HUGHES stated,

in part, that “going to the police about it was an incredibly

stupid idea . . . wrong to accuse me of harassing women . . . I




                                       39
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 49 of 58 Page ID #:49



just get it over and done and slash your throat, end your

miserable life . . . Korean pancake faced piece of shit . . .” 23
           m.    On or around May 17, 2020, L.L. observed a post

on the “byword.photography” Instagram account (the same account

that began to follow victim E.S. on Instagram after she blocked

HUGHES).   The post encouraged its followers to boycott four

different photography groups in the Los Angeles area.           The

caption stated, in part, that “recently these 4 societies of

photographers . . . made unfounded malicious attacks and

accusations brought by a sadistic person called [L.L.] . . .

What they did to get me banned was unfair . . . FYI I am not a

stalker and I give people the utmost respect I am not someone to

make people uncomfortable.”      According to L.L., he had

previously contacted the organizations mentioned in the post to

warn them of HUGHES’ behavior.

           n.    On or around May 28, 2020, L.L. received

additional text messages from the HUGHES Phone.          In the message,

HUGHES wrote, in part, that he would “come and break your

fucking jaw and rape your girlfriend . . . I’d kill your fucking

loved ones if you ever contact a cop again like that . . .

Fucking Stupid Korean American Cunt . . . I will only stop if

you stop accusing me of harassing women you cunt . . . Or else I


      23
       In response to HUGHES text messages, L.L. responded to
HUGHES saying he was loser, had no friends, and that it was a
waste of time responding. Based on my review of this, and
other, correspondence between HUGHES and L.L., L.L. appears to
have gotten upset and responded to HUGHES on multiple occasions.
In response to several threatening texts sent by HUGHES in April
and May 2020, L.L. responded by calling HUGHES derogatory names,
such as “bitch,” “fat boy,” “stalker, and “psychopath.”


                                       40
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 50 of 58 Page ID #:50



will go on to the grave like this . . . I will stop sending you

messages if you pay me $250,000 . . . In Significant mental

health damages.”      He also accused L.L. of being a “fucking

nonce” and a “sick paedo cunt.”
            6.     Victims E.A. and K.C.

      35.   On or about February 2, 2020, victim E.A. reported to

the FBI that the matchmaking company she works for (“Company C”)

had received a threatening email and Facebook review from a man

who was later identified as HUGHES.         Based on my review of this

FBI report, as well as subsequent FBI interviews with E.A. and

victim K.C. on or about March 4, 2020, I know the following:

            a.     On or around January 31, 2020, K.C. attended a

networking event in Newport Beach, California.          A man with a

British accent sat next to and spoke to K.C. at the event.

            b.     According to K.C., during the event, K.C. told

HUGHES that he was making her uncomfortable and asked him to

move seats.      HUGHES complied and they did not interact further

at the event.

            c.     That same day, on or about January 31, 2020, a

Facebook review from the “sam.t.hughes500” Facebook account was

posted on Company C’s Facebook page.        The post named K.C., and

called her a “two faced ignorant person” who does not “deserve

to run a dating agency.”

            d.     On or around February 2, 2020, E.A. (K.C.’s

supervisor at Company C) informed K.C. that the company had

received an email from the email account

“a.total.wanker400@gmail.com.”       The subject line of the email



                                       41
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 51 of 58 Page ID #:51



stated “[K.C.] is a Fucking CUNT!!!.”        The email stated, “Fuck

You, fuck your matchmaking service I will be sure to drop by and

stab you to death and anyone who tries to stop me before I put a

grenade in your wounds and finish you off, and bomb your office!

You will die for your stupidity I can guarantee you and I will

kill your loved ones if you notify the authorities!”

              e.   According to E.A., she believed the man at the

networking event was HUGHES because a Facebook account with the

profile name of “Sam Hughes” (the “sam.t.hughes500” Facebook
account) was used to post a negative Facebook review shortly

after the event.     She also stated that around this same time,

Company C also received the message from

“a.total.wanker400@gmail.com”, which mentioned K.C. by first

name.

              f.   According to E.A., sometime later a second

negative review was posted to the company’s Facebook page via

the “sam.t.hughes500” Facebook account.        The review stated, in

part, “[K.C.] is an extremely arrogant woman who is extremely
prejudice and rude arrogant and disgusting.”
              7.   Victim S.L.

        36.   On or about June 1, 2020, victim S.L. reported to the

PPD that she had received an anonymous letter threatening to

rape and kill her.     The next week, she reported to the PPD that

family members had received text messages also threatening to

kill her.     Based on my review of the PPD reports, the anonymous

letter and texts provided by S.L., as well as conversations with

a PPD detective, I know the following:



                                       42
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 52 of 58 Page ID #:52



            a.   On or about June 1, 2020, S.L., an employee at a

bank in the Pasadena area, received an envelope in the U.S.

mail, addressed to her at her workplace.         As with the letters to

both J.C. and L.L. (described above), S.L.’s name and work

address were handwritten on the envelope but the letter itself

was typed and appeared printed on white copy paper.          The letter

was titled, “Hello [S.L.’s first name] You Fat Fucking Ginger

Bitch.”    In the letter, the sender stated, in part “I know who

you are and how you ridicule people at your bank . . . I am
going to wait outside sometime and wait for you with a carving

knife or gun to go either in or out and brutally fuck you up. I

am going to get my boys to rape you, slash your fucking throat

and stab you in the fucking chest and eyes you will have a very

bad day. And if you go to the police on this or try me jailed I

will kill your beloved cunting family of yours. I hope you

receive this letter and cringe with fear for the rest of your

entire fucking life you miserable cunt.”         The letter was signed,

“From Your Nemisis.” 24
            b.   S.L. said she was in fear for her life after

reading the letter and was fearful for her and her family’s

safety.    At that time, S.L. said that she did not know who would

want to harm her or who wrote the letter.

            c.   A week later, on or about June 7, 2020, S.L.

called the PPD again to report that her husband and daughter had

received text messages from the HUGHES Phone.         According to

      24
       As detailed above, on or about November 4, 2019, victim
J.C. also received a threatening letter via U.S. mail that was
signed “Your Nemisis.”


                                       43
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 53 of 58 Page ID #:53



S.L., on or about June 6, 2020, her husband received text

messages from the HUGHES Phone.       The messages said, in part, “I

hope you fucking die! Fat Ginger Armenian Cunt.          I know where

you live and work.”     S.L. and her daughter searched the number

on Google and learned that it might be associated with an

individual named “Sam Hughes.”       At that time, S.L. said she did

not know the person or know why he would threaten her.

           d.     Subsequently, S.L. called the bank to see if

HUGHES was a client and was informed that HUGHES previously had
an account.     S.L. said she searched for “Sam Hughes” on Facebook

and saw someone with that profile name.         S.L. told the PPD

officers that she thought the individual in the profile photo

for the Facebook account looked familiar.         She then sent the

profile picture to a colleague who also said she recognized him

and that the man was at their bank the previous month.           S.L.

provided a screenshot of the profile to the PPD.          I have

reviewed the screenshot and confirmed it includes a photo of

HUGHES as the profile photo.
           e.     S.L. said that, upon reflection, she remembered

speaking with HUGHES over the phone approximately six weeks

prior about an overdraft alert on his account related to a

deposited check that did not clear.         During the call, S.L.

determined that HUGHES might be the victim of fraud and alerted

him to the fraudulent activity.       HUGHES became upset and

demanded all of his money get returned to his account.           After

S.L. determined HUGHES was a victim, she notified the bank’s




                                       44
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 54 of 58 Page ID #:54



fraud department.     When S.L. ended the conversation, she said

she did not suspect any issues.

             f.   S.L. told PPD officers that, because of the

threatening letter received at the bank, she has been too afraid

for her life to go to work.      Since receiving the text messages,

she has also been afraid to leave her house and even afraid to

walk to her garage.
      C.     Arrests of HUGHES by the PPD and LAPD and Search of
             the HUGHES Residence and Car

      37.    Based on conversations with PPD and LAPD officers and

detectives, and documents received from the PPD, I learned the

following:

             a.   Independent of the FBI’s investigation, on or

about June 11, 2020, PPD officers arrested HUGHES at the HUGHES

Residence based on this threats against S.L.         PPD officers

obtained a state search warrant for the HUGHES Residence and

HUGHES’ car and seized, among other items, SUBJECT DEVICES 1-4.

According to a PPD detective, HUGHES was in custody on the

Pasadena case from approximately June 11, 2020 to June 23, 2020.
             b.   Also independent of the FBI’s investigation, on

or about June 25, 2020, HUGHES was arrested by LAPD officers

based on some of the threats sent to victim E.S.          When arrested,

HUGHES was in possession of SUBJECT DEVICE 5, which was

subsequently booked into his property.        HUGHES has remained in

LASD custody since the arrest.

      38.    Based on my training and experience in computer-

related investigations, including computer technology threats




                                       45
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 55 of 58 Page ID #:55



cases, I know individuals engaged in cyberstalking and sending

threatening communications online sometimes use multiple devices

to communicate or connect with victims via multiple online

platforms (which can be accessed from various types of digital

devices, including smart phones, tablets, laptop computers, and

desktop computers) and can use storage devices, like hard

drives, to create backups of their digital content.          Based on my

knowledge of this investigation, I also know that at least three

of the victims received typed letters containing threats to
injure, rape, and murder the victims, which appear to have been

composed using a word processing program (e.g., Microsoft Word)

and then printed on computer copy paper.

      39.   Based on all of the foregoing, I believe there is

probable cause to believe that the SUBJECT DEVICES found in

HUGHES’ residence and on his person will contain evidence of the

Subject Offenses.
            V. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

      40.   As used herein, the term “digital device” includes

SUBJECT DEVICES 1-5.

      41.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained



                                       46
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 56 of 58 Page ID #:56



in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of
evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the
form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.




                                       47
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 57 of 58 Page ID #:57



            d.   Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      42.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I
know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of
electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.



                                       48
Case 2:20-mj-03183-DUTY Document 1 Filed 07/10/20 Page 58 of 58 Page ID #:58



                              VI. CONCLUSION

      43.   For the reasons described above, I respectfully submit

there is probable cause to issue the requested criminal

complaint and arrest warrant, and that there is probable cause

that the items to be seized described in Attachment B will be

found in a search of the SUBJECT DEVICES described in

Attachments A-1 and A-2.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____
                  10th day of
July, 2020.



UNITED STATES MAGISTRATE JUDGE




                                       49
